Citation Nr: 1135738	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-30 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial increased disability evaluation for a dysthymic disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1973 to December 1975 and in the National Guard with various periods of active duty for training (ACDUTEA) and inactive duty for training (INACDUTRA) through 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Milwaukee, Wisconsin.  In April 2010, the Board remanded the Veteran's increased rating claim for further evidentiary development.  Following completion of the requested actions, as well as a continued denial of the increased rating claim on appeal, the agency of original jurisdiction (AOJ) returned the Veteran's case to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the increased rating claim adjudicated herein has been obtained.

2.  The Veteran's service-connected dysthymic is manifested by occupational and social impairment with no worse than reduced reliability and productivity due to disturbances in mood and motivation including, depression, irritability, insomnia, social isolation, excessive fatigue, avoidance, diminished personal hygiene, and mild cognitive dysfunction.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for the service-connected dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 9433 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Pre-decisional letters dated in December 2004 and March 2005 satisfied the duty to notify provisions pertaining to the underlying issue of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the issue currently on appeal represents a downstream issue of that initial grant of service connection-and specifically involves the rating assigned to the now service-connected dysthymic disorder, no further VCAA notice relevant to the downstream issue currently on appeal is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).]  

Further, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue on appeal exists.  Thus, the Board concludes that any further efforts to obtain records would be futile.  

Furthermore, VA medical opinions were obtained in November 2006 and July 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate as they were predicated on a full reading of the Veteran's claims file and the statements of the Veteran.  The reports also provided a complete rationale for the opinions and summarized the pertinent evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Thus, the Board concludes that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations.  To move forward with the appeal would not prejudice the Veteran.  

Analysis

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the reasons set forth below, the Board finds that an increased rating is not warranted at any time during the current appeal period.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Historically, in a December 2006 rating decision, the RO granted service connection for a dysthymic disorder and awarded a 30 percent disability evaluation.  This disability rating remains in effect.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Veteran's acquired psychiatric disorder has been evaluated under Diagnostic Code 9433, according to the General Rating Formula for Mental Disorders.  See Diagnostic Codes 9201-9440.

According to this rating criteria, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Further, and in this regard, the Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  An examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Score ranging from 41 to 50 signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends and being unable to keep a job.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

In this case, the Veteran contends, in essence, that his symptoms are more severe than contemplated by the current 30 percent disability rating.  While the Board has certainly considered the Veteran's competent assertions regarding the psychiatric symptoms that he receives, the Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In November 2006, the Veteran was afforded a VA examination.  The Veteran reported experiencing a daily depressed mood, low self-esteem, poor concentration, and feelings of hopelessness during the past year.  He reported holding multiple carpentry and laborer jobs since service discharge, the longest for 17 months.  He indicated difficulties occupationally and socially due to distrust of others, ongoing irritability, and difficulty forming emotional relationships with others.  He reported that he was currently unemployed and did not socialize, except to interact with other laborers or to help neighbors.  He reported a cordial relationship with his wife and a an incident in which his daughter accused him of physical abuse.  (The case was investigated and dismissed on the condition that the family attend counseling sessions.)  On mental status examination, the examiner noted normal findings.  Orientation was normal, there was no evidence of psychosis or hallucinations.  Attention and concentration were noted to be fair with some difficulty recalling previous dates.  The Veteran denied suicidal or homicidal ideations.  His mood was reported to be depressed with a full affect.  The examiner noted mild feelings of paranoia with no evidence of obsessive-compulsive traits, ritualistic behavior, phobias, panic attacks, or poor impulse control.  The examiner diagnosed dysthymic disorder with a GAF score of 61.  He noted the Veteran's ongoing mild levels of depression and interpersonal difficulties due to general distrust of others which contribute to occupational difficulties.  

VA treatment records from 2009 show treatment with Wellbutrin with improvement in the Veteran's symptoms.  VA treatment records from 2010 show reports of increased anxiety levels and less effectiveness of the Wellbutrin.  

In July 2010, the Veteran was afforded another VA examination.  In the past year, the Veteran reported experiencing insomnia, social isolation, withdrawal from previously enjoyed activities, weight gain, a depressed mood, diminished interest and pleasure in activities, increased appetite, psychomotor retardation, fatigue, feelings of worthlessness or inappropriate guilty, diminished ability to think and concentrate, recurrent diffuse suicidal ideation without plan or intent, irritability, anxiety causing significant distress in social and occupational functioning, sweating, a sense of smothering, feeling of choking, diminished hygiene, nightmares, difficulty getting out of bed in the morning, pessimism, disturbing memories and thoughts, feeling as if trauma was recurring, feeling upset at reminders of trauma, avoidance of thinking about or talking about prior trauma, hypervigilence, feeling jumpy, and a feeling that the future will be cut short.  The Veteran reported a similar job history as noted at his prior VA examination and indicated that he was currently unemployed.

On mental status examination, the examiner noted signs of difficulty focusing and concentrating, along with some psychomotor retardation as it took him 45 minutes to complete an intake questionnaire for which the average completion time was 20 minutes.  Orientation and speech were noted to be normal with flat facial expression.  Answers to question were logical and relevant, but at times became rambling.  The examiner found no evidence of psychosis or hallucinations.  Attention and concentration were reported as poor with memory deficits in immediate and recent memory, while remote memory was intact.  The Veteran noted suicidal ideation without plan or intent.  The examiner restated the Veteran's symptoms as noted above and determined that they did meet the DSM-IV criteria for a diagnosis of PTSD.  

On psychometric testing, the examiner found symptoms of PTSD including depressive symptomotology, mild cognitive dysfunction, and problems with attention, impulsivity, abstract conceptualization, and memory.  The examiner opined that the Veteran's mild cognitive dysfunction was primarily related to lifelong problems with ADHD (attention deficit hyperactive disorder).

The examiner diagnosed chronic PTSD with delayed onset, dysthymia, and ADHD.  The examiner assigned a GAF score of 60 and stated that the dysfunction reflected in the GAF score was attributed to PTSD and dysthymia.  He opined that the Veteran's dysthemic disorder was secondary to his service-related PTSD and that his symptoms associated with the disorders caused reduced reliability and productivity.  He also noted that the Veteran's social and family life were impacted by the disorders.

Based on a complete review of the evidence, the Board finds that the Veteran's psychiatric symptoms are more accurately reflected by a 50 percent disability rating.  Initially, and in this regard, the Board acknowledges that recent mental status evaluation have diagnosed additional psychiatric conditions-including, for example, PTSD and ADHD-for which service connection has not been granted.  However, the July 2010 VA examiner opined that some relationship exists between the service-connected dysthymic disorder and the now diagnosed PTSD.  In any event, the Board will resolve all reasonable doubt in the Veteran's favor and consider the appropriate psychiatric symptomatology shown on evaluation to be the result of his service-connected dysthymic disorder.  

The Board further acknowledges that the Veteran does not exhibit all of the symptoms delineated in the higher disability rating of 50 percent.  For instance, there is no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; cognitive impairment related to the disorders, or impaired judgment or thinking.  See 38 C.F.R. § 4.130, D.C. 9411.  However, the Veteran has exhibited some symptoms reflected in the rating criteria for a 50 percent evaluation such disturbances in mood and motivation, chronic depression, irritability, insomnia, avoidance, social isolation and impairment, diminished hygiene, and excessive fatigue.  In addition, mild cognitive dysfunction was also shown.  Id.  The July 2010 VA examiner determined that these symptoms cause reduced reliability and productivity as well as some occupational and social impairment.  

Moreover, the Board has also considered the Veteran's GAF scores of 60 and 61.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2007); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  Here, the Board finds that the Veteran's GAF scores are reflective of mild to moderate symptomatology.  As previously discussed herein, the Board finds that the symptomatology associated with the Veteran's service-connected dysthymic disorder is sufficiently contemplated by a 50 percent disability rating.  

Accordingly, given the facts of this case, there is reasonable doubt as to whether the Veteran's current psychiatric disorder warrants a higher disability rating.  However, because the medical evidence shows that the Veteran has some symptoms shown in the next higher disability rating of 50 percent, the Board will resolve all reasonable doubt in favor of the Veteran.  Thus, the Board finds that the Veteran's psychiatric symptoms more closely approximate a 50 percent disability rating during the entire appeal period.  See 38 C.F.R. § 3.102, 4.3, 4.7. 

In making this determination, the Board reiterates that, while some of the criteria listed for a 50 percent rating are not met, it is not the case that all the findings specified for a 50 percent rating at 38 C.F.R. § 4.130 must be shown in order to warrant such a rating.  38 C.F.R. § 4.21.  In resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's overall disability picture is sufficiently severe to warrant a 50 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9433.  

The next higher rating of 70 percent is not warranted because the criteria necessary for that evaluation have not been demonstrated herein.  Id.  The Board concludes, therefore, that the criteria for a 50 percent rating, but no higher, are met for the service-connected dysthymic disorder throughout the appeal period.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the relevant regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  Thus, the psychiatric rating criteria is not inadequate.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for his service-connected dysthymia.  There is also no evidence in the record to indicate that this service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, in this case, the Board observes that a claim for TDIU has not been raised by the record.  Although the Veteran is currently unemployed, he has not alleged that he is unable to work solely due to the symptoms of his service-connected psychiatric disability.  Indeed, and in this regard, the Board notes that the Veteran has multiple nonservice-connected disabilities.  Thus, the Board finds that any further discussion of entitlement to a TDIU is not necessary.  







(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating of 50 percent, but no higher, for a dysthymic disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


